RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2    Jefferson v. Chattanooga Publishing Co. No. 02-6239
        ELECTRONIC CITATION: 2004 FED App. 0219P (6th Cir.)
                    File Name: 04a0219p.06                                                     _________________
                                                                                                    COUNSEL
UNITED STATES COURT OF APPEALS
                                                                           ARGUED: Harry F. Burnette, BURNETTE, DOBSON &
                  FOR THE SIXTH CIRCUIT                                    HARDEMAN, Chattanooga, Tennessee, for Appellant.
                    _________________                                      Matthew A. Salada, ZINSER LAW FIRM, Nashville,
                                                                           Tennessee, for Appellee. ON BRIEF: Harry F. Burnette,
 WILLIE JEFFERSON,                X                                        Anita B. Hardeman, BURNETTE, DOBSON &
           Plaintiff-Appellant,    -                                       HARDEMAN, Chattanooga, Tennessee, for Appellant.
                                   -                                       Matthew A. Salada, L. Michael Zinser, ZINSER LAW FIRM,
                                   -  No. 02-6239                          Nashville, Tennessee, for Appellee.
           v.                      -
                                    >                                                          _________________
                                   ,
 CHATTANOOGA PUBLISHING            -                                                               OPINION
 COMPANY ,                         -                                                           _________________
          Defendant-Appellee. -
                                   -                                          BOYCE F. MARTIN, JR., Circuit Judge. Willie Jefferson
                                 N                                         appeals the district court’s order of summary judgment and
       Appeal from the United States District Court                        subsequent denial of his motion to vacate that order. Both
  for the Eastern District of Tennessee at Chattanooga.                    judgments were based on Jefferson’s failure to submit any
  No. 01-00165—R. Allan Edgar, Chief District Judge.                       evidentiary support in response to Chattanooga Publishing’s
                                                                           summary judgment motion as Federal Rule of Civil Procedure
                      Argued: June 8, 2004                                 56(c) requires. Jefferson contends that he was not required to
                                                                           submit evidence because Chattanooga Publishing actually
                Decided and Filed: July 9, 2004                            filed a motion to dismiss under Federal Rule of Civil
                                                                           Procedure 12(b)(6) and not a motion for summary judgment
 Before: MARTIN and SUTTON, Circuit Judges; QUIST,                         under Rule 56. For the reasons discussed below, we affirm.
                  District Judge.*
                                                                              We review the district court’s grant of summary judgment
                                                                           de novo. See Gribcheck v. Runyon, 245 F.3d 547, 550 (6 th
                                                                           Cir. 2001). We also review the district court’s denial of
                                                                           Jefferson’s Federal Rule of Civil Procedure 60(b) motion de
                                                                           novo, because the court’s analysis involved interpretation and
                                                                           application of law. See Jalapeno Prop. Mgmt., LLC v. Dukas,
                                                                           265 F.3d 506, 510 (6th Cir. 2001). Affirmation of both orders
                                                                           is appropriate if Jefferson failed to present evidence sufficient
    *
     The Honorable Gordon J. Quist, United States District Judge for the   to create a dispute of material fact and Chattanooga
W estern District of Michigan, sitting by designation.

                                   1
No. 02-6239      Jefferson v. Chattanooga Publishing Co.          3    4   Jefferson v. Chattanooga Publishing Co. No. 02-6239

Publishing is entitled to judgment as a matter of law. FED . R.        the motion and permit further discovery. It is up to the party
CIV . P. 56(c).                                                        opposing the motion to take advantage of Rule 56(f),
                                                                       however, and to state why more discovery is needed. See
   Jefferson argues: (1) Chattanooga Publishing’s motion for           Good v. Ohio Edison Co., 149 F.3d 413, 422 (6th Cir. 1998)
summary judgment merely stated that “Jefferson failed to               (holding that a party invoking Rule 56(f) protections must
state a claim . . . and . . . failed to allege facts on which relief   “affirmatively demonstrate . . . how postponement of a ruling
may be granted,” and therefore the district court should have          on the motion will enable him, by discovery and other means,
interpreted it as a Rule 12(b)(6) motion; (2) the motion lacked        to rebut the movant’s showing of the absence of a genuine
documentary support and thus did not satisfy the movant’s              issue of fact”). Jefferson made no such demonstration. Thus,
burden under Rule 56(c); and (3) the district court should             he cannot properly assert this argument on appeal.
have converted the motion to a Rule 12(b)(6) motion because
it was filed prior to discovery. Jefferson’s first two arguments                             CONCLUSION
can be rejected summarily: to meet its burden as the moving
party in a motion for summary judgment, Chattanooga                      For the foregoing reasons, we AFFIRM the judgment of the
Publishing needed only to state that there is an absence of            district court.
facts or evidence to support Jefferson’s claims. Celotex Corp.
v. Catrett, 477 U.S. 317, 323 (1986); Elkins v. Richardson-
Merrell, Inc., 8 F.3d 1068, 1071 (6th Cir. 1993). The motion
states that Jefferson failed to allege facts on which relief may
be granted; thus, Chattanooga Publishing satisfied its burden.
   We similarly reject Jefferson’s third argument, because it
is well-established that a motion for summary judgment may
be filed prior to discovery. Rule 56(b) allows a defendant to
file the motion at any time, so long as the non-moving party
has had sufficient time to engage in discovery. FED R. CIV . P.
56(b); White’s Landing Fisheries, Inc. v. Buchholzer, 29 F.3d
229, 232 (6th Cir. 1994). Under the facts of this case, where
the summary judgment motion was filed a full six months
after Chattanooga Publishing filed its answer to Jefferson’s
complaint, we conclude that Jefferson had sufficient time to
engage in the discovery process.
  Furthermore, Jefferson never indicated, as Rule 56(f)
requires, that he did not have a sufficient opportunity for
discovery. Rule 56(f) provides that a party opposing a motion
for summary judgment is allowed to claim an inability to
present facts essential to justify its opposition to summary
judgment, and in certain cases the district court may postpone